Per Curiam.

The issues involved herein are such that this court can not, and will not, dispose of them without adequate consideration. The time between which this matter was argued and the primary election on May 6 obviously does not permit that consideration.
Under circumstances where the relators knew the necessity of determining the questions involved, prior to the time when the election is to be conducted, a delay of 32 days shows *532an unexplained dilatoriness in a situation which not only permitted but required their diligence. Particularly in view of the fact that absentee ballots have not only already been distributed but have unquestionably been marked, relators’ failure to act sooner should deprive them of the relief sought herein.
Although it is unfortunate that the important questions raised by the appeal herein could not have been fully considered by this court, we are of the opinion that relators’ rights have not been substantially curtailed. In the event of an election result unfavorable to the wishes of relators, they may yet avail themselves of other remedies.
For the reasons stated, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Matthias, Bell and Herbert, JJ., concur.